 TOWNE PLAZA HOTELMorco, Inc. d/b/a Towne Plaza Hotel and Hotel,Motel and Restaurant Employees Union, LocalNo. 294, AFL-CIO. Case 19-CA- 1 1780September 21, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn January 13, 1981, Administrative Law JudgeBurton Litvack issued the attached Decision in thisproceeding and on January 15, 1981, he issued anErratum thereto. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed a brief in opposition.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Morco, Inc.,d/b/a Towne Plaza Hotel, Yakima, Washington, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommendedOrder, except that the attached notice is substitutedfor that of the Administrative Law Judge.Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.Respondent also argues that the Administrative Law Judge erred in re-fusing to admit certain testimony concerning the parties' 1979 contractnegotiations and objects to his characterization of testimony and hismanner of questioning certain witnesses. Respondent further argues thatthese actions indicate bias on the part of the Administrative Law Judgewhich warrants reversal of his Decision. After a careful examination ofthe entire record, we are satisfied that Respondent's allegation of bias iswithout merit.2 Absent exceptions thereto. we adopt, pro forma, the AdministrativeLaw Judge's conclusion that Respondent did not violate Sec. 8(a)(l) ofthe Act by soliciting withdrawals from the Union.258 NLRB No. 16APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyin good faith with Hotel, Motel and Restau-rant Employees Union, Local No. 294, AFL-CIO.WE WILL NOT grant pay raises to our em-ployees in order to denigrate the Union in theeyes of our employees and to induce our em-ployees from support of the Union.WE WILL NOT announce to our employeesthat pay raises come from us and not from theUnion.WE WILL NOT announce rules prohibitingthe discussion of union affairs during companytime.WE WILL NOT interrogate our employees asto their union membership and the union mem-bership of their fellow employees.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the National Labor Rela-tions Act.WE WILL, upon request, bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Hotel, Motel and Restaurant EmployeesUnion, Local No. 294, AFL-CIO, as the ex-clusive representative of all the employees inthe appropriate bargaining unit describedbelow and, if an agreement is reached, embodyit in a signed contract. The appropriate unit is:All housekeeping and maintenance employ-ees employed by the Towne Plaza Hotel;excluding guards, supervisors, and all otheremployees.MORCO, INC. D/B/A TOWNE PLAZAHOTELDECISIONSTATEMENT OF THE CASEBURTON LITACK, Administrative Law Judge: Thisproceeding was heard before me on May 1, 1980, inYakima, Washington. On November 14, 1979, and April4, 1980, respectively, the Regional Director for Region19 of the National Labor Relations Board, herein calledthe Board, issued an original and an amended complaint,pursuant to a charge filed by Hotel, Motel and Restau-rant Employees Union, Local No. 294, AFL-CIO,69 DECISIONS OF NATIONAL LABOR RELATIONS BOARDherein called the Union, on September 18, 1979.' Thecomplaint alleges, in substance, that Morco, Inc. d/b/aTowne Plaza Hotel, as amended, herein called Respond-ent, violated Section 8(a)(1) and (5) of the NationalLabor Relations Act, as amended, herein called the Act,by refusing to bargain with the Union as the majorityrepresentative of certain of Respondent's employees andby unilaterally granting to said employees a pay raisewithout notice to or bargaining with the Union, and Sec-tion 8(a)(l) of the Act by telling employees that theaforementioned raise came from it and not from theUnion, by interrogating an employee as to her unionmembership and that of her fellow employees, and by in-stigating employee resignations from the Union. Re-spondent filed an answer, denying the commission of anyunfair labor practices and alleging certain affirmative de-fenses to its alleged unlawful refusal to bargain, includingthat the bargaining unit, as alleged in the complaint, isinappropriate, that Respondent is not a successor em-ployer and, thus, is under no duty to recognize or bar-gain with the Union, that the Union no longer representsa majority of Respondent's employees, that at all timesmaterial herein the Union has been "defunct," that theUnion unlawfully induced employees to retain theirmembership by means of a special reinstatement fee, andthat the Union threatened employees with terminationunless they retained membership in the Union. As an af-firmative defense to the allegation concerning the raise inpay, Respondent contends that such was given pursuantto a past practice of such raises. Finally, counsel for theGeneral Counsel was permitted, at the hearing, to amendthe complaint further and to allege as an additional viola-tion of Section 8(a)(1) of the Act that Respondent unlaw-fully announced a rule prohibiting employees from dis-cussing union matters on company time.All parties were afforded full opportunity to appear, tointroduce and offer evidence, and to examine and cross-examine witnesses. Extensive briefs filed by counsel forthe General Counsel and by Respondent, have been care-fully considered. Based upon my examination of theentire record in this case, upon the briefs filed on behalfof the parties, and upon my observation of the demeanorof the witnesses, I make the following:FINDINGS OF FACT1. URISDICTIONRespondent, a Washington corporation, maintains anoffice and place of business in Yakima, Washington,where it is engaged in the operation of a hotel and res-taurant. During the 12-month period immediately pre-ceding the issuance of the amended complaint, whichperiod is representative, Respondent had gross revenuesin excess of $500,000 and purchased goods and productsvalued in excess of $50,000, either directly from supplierslocated outside the State of Washington or from suppli-ers within said State, who, in turn, obtained said goodsand products directly from suppliers located outsideWashington. Respondent admits, and I find, that it is anI Unless otherwise stated, all dates herein are in 1979.employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II. I.ABOR ORGANIZATIONRespondent admits, and I find, that the Union is now,and has been at all times material herein, a labor organi-zation within the meaning of Section 2(5) of the Act.III. ISSUES1. Since September 4, has Respondent failed and re-fused to bargain with the Union in violation of Section8(a)(l) and (5) of the Act?2. On or about May 24, did Respondent violate Sec-tion 8(a)(l) and (5) of the Act by unilaterally granting apay raise to its employees?3. Did Respondent violate Section 8(a)(l) of the Actby informing employees that the aforementioned raisecame from it and not from the Union?4. Did Respondent violate Section 8(a)(1) of the Actby, in mid-July, announcing a rule prohibiting employeesfrom speaking about the Union on company time?5. On or about August 23, did Respondent violate Sec-tion 8(a)(1) of the Act by instigating employee resigna-tions from the Union?6. On or about September 1, did Respondent violateSection 8(a)(l) of the Act by interrogating an employeeregarding her union membership and that of her fellowemployees?IV. THE ALLEGED UNFAIR LABOR PRACTICESA. FactsRespondent has been engaged in the operation of ahotel-or motor inn as it was described at the hearing-in Yakima, Washington, for at least 15 years. Prior toMarch, the shares of stock in Respondent were ownedby Paul Cook, Bob Lewis, John Noel, and Roger Noel,with Cook being the majority stockholder and managerof the motor inn. A restaurant is adjoining the facility;however, while Respondent owned the plant and theequipment, it leased the operation of the restaurant tovarious other entities.2In March, the Noel family pur-chased all the outstanding stock in the corporation, andRoger Noel assumed responsibility for the operation ofthe motor inn. The record reveals that, when the Noelfamily gained control of Respondent, there was no an-nouncement to the motor inn's employees of the fact, norwas there any hiatus in the operation of the facility.Moreover, the supervisory staff remained the same, andthere was a complete carryover of employees. Thus,Vallee Jo Eckel remained the resident manager of themotor inn and Dorothy Forest was, and is, the supervi-sor of the housekeeping staff. The record further revealsthat, on July 16, Respondent purchased the restaurantfrom the then lessee and that thereafter the motor innand restaurant have been operated as a single integrated2 The record discloses that the restaurant facility has operated underseveral different names, including "The Black Forest" and "The CountryCousin." Presumably, said names were designed to reflect the operationalstyles of the various lessees.70 TOWNE PLAZA HOTELfacility. Donna Moutray is the restaurant manager, andGary Charlton is the head chef and kitchen manager.The record establishes that the motor inn employs in-dividuals in the following job classifications: 15-18maids, 2 maintenance workers, 7 desk clerks, and I reser-vationist. Gloria Storment is in charge of the front desk,and Marion Hiebert and Nancy Root are classified as co-assistant housekeepers and laundry maids. The recordfurther establishes that there are approximately 72 restau-rant employees, working as waitresses, waiters, busboys,and cooks. As between the motor inn employees and therestaurant employees, while they all receive the sameholidays and are under the same vacation policy, the em-ployees are separately supervised, have different healthplans, and are paid on different schedules (the motor innemployees are paid weekly; while restaurant employeesare paid biweekly). According to Eckel, there is some in-terchange among the employees, with the motor inn re-servationist working as a restaurant waitress and restau-rant busboys carrying guests' luggage to the rooms andperforming room service functions. There is no evidence,however, that any hotel or restaurant employees, otherthan the housekeepers, perform maid functions.In approximately 1967, the State of Washington De-partment of Labor and Industries certified the Union asthe exclusive representative for purposes of collectivebargaining of Respondent's employees in a unit of allhotel employees; excluding office clerical employees,professional employees, guards, and supervisors. Subse-quent to said certification, Respondent and the Union en-tered into successive collective-bargaining agreements,with the most recent of said agreements having expiredin April 1978. Pursuant to the agreements between 1968and 1972, Respondent recognized the Union as the exclu-sive representative of all its employees in the aforemen-tioned bargaining unit and, in 1971, the Regional Direc-tor for Region 19 gave Board certification to the Union'sstatus.3However, despite the certifications by both theBoard and the State of Washington and despite theirprior bargaining history, in their successive agreementsbetween 1972 and 1978 the Union and Respondent evi-dently treated the bargaining unit, which was represent-ed by the Union, as including only Respondent's house-keepers and maintenance employees, and excluding allother employees, guards, and supervisors.4There is norecord evidence as to why, or under what circumstances,In 1974, the Union and another labor organization, acting as joint pe-titioners, filed a representation petition with Region 19, seeking to repre-sent the employees of the Country Cousin restaurant. An election washeld, and a majority of the ballots were cast against representation by theaforementioned labor organizations.4 While the desk clerks were apparently no longer considered by theparties as being included in the bargaining unit, the employee classifica-tion and wage rate scale, which was attached as an appendix to thesuccessive agreements between 1972 and 1978, continued to list deskclerks as a covered job category. Further confusing the exact scope ofthe bargaining unit is an all-party informal settlement agreement, whichwas entered into by Respondent and the Union in 1978. By its terms, Re-spondent agreed to bargain with the Union for employees in a unitwhich, among other classifications, included desk clerks, night auditors.and switchboard operators. Despite the wording of the settlement, therecord indicates that the parties continued to treat the unit as they hadprior to the settlement.the parties decided to exclude the front desk employeesfrom the bargaining unit.Although not entirely clear from the record, in negoti-ations for the successive agreements described abovePaul Cook represented Respondent and Don Carter, sec-retary-treasurer, represented the Union. Inasmuch as nei-ther individual testified at the hearing, there is no directevidence as to the extent of any negotiations either priorto or immediately subsequent to the expiration of theparties' most recent contract. However, Thomas M.Adams, an International organizer for the Hotel, Moteland Restaurant Employees Union, recalled having readsome notes, which evidently were prepared by Carter,regarding somewhat limited negotiations between himselfand Cook in 1978. In any event, Carter resigned from hisposition in approximately October 1978 and, at leastfrom that date until May 1979, there were no contractnegotiations between representatives of the parties.The record discloses that, due to Carter's abrupt resig-nation and the Union's poor financial position at thetime, the officers of the Union requested that the Hotel,Motel and Restaurant Employees Union assume oper-ational control over the Local until the internal financialand leadership crisis was resolved. Accordingly, in Octo-ber 1978, the Union was placed in trusteeship status bythe International union and an individual, Mario Vaccar-ino, was designated as the trustee. In early March 1979,Adams was "sent in by the International to help with thetrusteeship and also to train Georgia Lai as a local orga-nizer and business agent." According to Adams, inMarch the Union "was in pretty poor shape generally,"with many contracts, including that with Respondent,due for negotiations. Therefore, Adams set upon the taskof speaking to members, examining the Union's files, andarranging negotiations for successor collective-bargainingagreements.5Aware that there had been no negotiations with Re-spondent since Carter's resignation, in late April Adamsand Georgia Lai visited the Towne Plaza and spoke toVallee Jo Eckel in the hotel lobby by the front desk.Adams introduced himself and Lai and asked who heshould contact about commencing contract negotiations.Eckel replied that he should contact the new owner,Roger Noel, at the Yakima Pepsi Cola Bottling Co.,which Noel also owned. Thereafter, on or about May I,with Adams standing beside her at the Union's office,Lai telephoned Noel at his office. According to Lai, whoat all times appeared to be an honest and candid witness,she asked Noel if they could arrange a date to begin ne-gotiations. Noel began yelling, stating that he did notwant the Union or to meet with it. At that point, Laiplaced Noel on hold and gave the phone to Adams. Thelatter introduced himself and said that the Union wantedto have a negotiating session. Noel asked why, andAdams explained that there had been prior negotiationsbetween Carter and Cook, that Noel had assumed own-6 There is no e idence that during its crisis period (October 1978through March 1979) the Union faltered or was unable to represent itsmembers. To the contrary. Adams testified that there had been no inter-ruption in the processing of grievances and that the Union was continu-ing to represent employees.71 DECISIONS OF NATIONAL LABOR RELATIONS BOARDership of the hotel, and that the Union still represented amajority of the hotel's maids. Finally, Noel calmed downand assented to a meeting, and they agreed upon May 7as the date.Lai and Adams arrived at the Towne Plaza and metwith Roger Noel and Eckel in the afternoon of May 7.6According to Adams, at the outset of the bargaining ses-sion, "Roger Noel asked that he had to meet with us,and I explained, yes, he should meet with us to negotiatethe contract." Noel replied that "he just ...didn'treally appreciate bargaining with the Union and wishedhe didn't have to." At that point, Adams gave Noel acomplete contract proposal, including wage rates. Forthe remainder of the meeting, the parties discussed thevarious contract provisions, leaving only about six orseven not discussed. Concerning union security, Adamsexplained to Noel that the Union wanted a "union shop"with a 31-day grace period for nonmembers to join theUnion. In response, Noel questioned the Union's major-ity status, and Adams replied that the Union did repre-sent a majority. As to the scope of the unit, Adams,under the belief that the bargaining unit encompassed allthe contractually enumerated classifications, requestedthe overall hotel unit. Eckel responded that, during theprior negotiations between Carter and Cook, they hadagreed that only maids and utility employees would beincluded. Adams replied that he could not dispute thatand agreed to the limited scope of the unit. Finally, as towages, Noel glanced at the back page, which listed thejob classifications and proposed wage rate7for maids,and just asked if such was the Union's proposal. Adamssaid that it was. As the meeting ended, Adams told Noelthat he would draft a new proposal, conforming toagreements reached at that session, and Adams and Noelagreed to set a date for another meeting.They did so, and the next negotiating session wasscheduled for May 17 at the Pepsi Cola plant. WhenAdams and Lai arrived, Eckel was waiting with newsthat Noel would be unavailable for a meeting that day.Adams and Lai then left but, before leaving, Adams gaveEckel a second complete contract proposal which,Adams explained, embodied the parties' agreements atthe last meeting.On or about May 24, prior to any further negotiatingsession, and without notice to either the hotel maids orthe Union, Respondent gave the maids a pay raise to $3per hour. Co-assistant housekeeper Nancy Root crediblytestified that, on May 24 when she asked at the frontdesk for her paycheck, she was told to report to Eckel'soffice. In the latter's office, Eckels gave Root her check,said that there was a raise in the check, "and that it wasfrom Roger Noel and had nothing to do with theUnion." Likewise, co-assistant housekeeper Marion Hie-bert credibly testified that Eckel also gave her the checkand said, "This is from Roger not from the Union." Ac-6 The following account of the negotiations between Respondent andthe Union comes from the uncontroverted testimony of Lai and Adams.Like Lai, Adams impressed me as being an honest and particularlycandid witness and is credited herein.I For maids and laundry workers, the Union demanded $3.10 per hourretroactive to May I, 1979. $3.45 per hour for the second year, and $3.80per hour for the third year of the contract. As of May 7, maids wereearning $2.90 per hour.cording to Eckel, regarding these conversations, "I prob-ably said that Roger gave the raise ...I don't recallsaying anything against the Union at that time." BetweenRoot, Hiebert, and Eckel, I cannot credit the rather ob-lique denial by Eckel. As to the reason for or the timingof the raise, other than offering a list of past raises byRespondent for the maids, neither Noel or Eckel offeredany explanation or justification for this particular payraise.8For his part, Union Official Adams admitted thathe was immediately informed of the raise by the maidsbut that he chose not to demand bargaining over it atthat time because "I thought [Noel] might have put themback to the previous wage if I had said something aboutit."The parties scheduled another bargaining session forMay 29 at the Pepsi Cola plant. Adams and Lai arrivedthere and met with Noel and Eckel. Noel began by stat-ing that he had been busy and out of town, that he hadnot had sufficient opportunity to examine the Union'sproposals, and that he could not negotiate that day.Adams replied that he could at least go through the newproposal with Noel and explain what had been deleted,added, or changed from the prior proposal. He did so,and Noel "mentioned the wages seemed rather high."The parties did not meet again until July 16 in a ban-quet room at the Towne Plaza. Adams and Lai repre-sented the Union; Noel, Eckel, and a bookkeeper repre-sented Respondent. The meeting lasted for much of theday. Before discussing specific proposals, Noel presenteda written counterproposal to the Union, and the entiresession consisted of the parties comparing and contrast-ing the two proposals. When they reached union secu-rity, Adams noted that Respondent wanted to makemembership in the Union voluntary. Noel responded byagain questioning whether the Union truly represented amajority of the maids and utility workers. Adams repliedthat the Union did, ". ..and I explained if he wanted towe would be glad to prove it, and we discussed a coupleof ways we could prove it, and then he kind of droppedthe discussion on that." As to wages (Respondent offered$3 per hour-or the amount of its last raise-for themaids), Adams said that Respondent's proposal was toolow, that it was unacceptable to the maids, and that themaids requested that Noel "come up with a little more."Noel agreed that the maids were worth more but that hecould not afford more. Adams said that he would takethe offer back to the maids but indicated that they prob-ably would not agree.N The record establishes that since 1974 the maids received the follow-ing new per-hour raises:Date New Wage RateJanuary 1974 S2.20April 1974 $2.35July 1975 $2.49July 1976 $2.69July 1977 $2.75Septemberl978 $2.90May 1979 $3.00Regarding these raises, Eckel admitted that the 1975, 1976, and 1977raises were contractually mandated. At first she maintained that the two1974 raises were not contractually mandated but later admitted, "I'm notsure." There is no evidence as to the circumstances surrounding the 1978raise.72 TOWNE PLAZA HOTELI hereby request a withdrawal card from [theUnion.] If this request is not granted, I am terminat-ing my union membership, effective immediately.NameMembership No.DateNotwithstanding Adams' ambiguous threat of August23 and Noel's aforementioned refusal to meet again, theparties held another-and final-bargaining session onSeptember 4 at the Towne Plaza. Adams and Lai repre-sented the Union, and Noel, Eckel, and the bookkeeperrepresented Respondent. According to Lai, the meetinglasted "a couple of hours" and among the items dis-cussed were wages, union security, uniform allowance,the rooms per day, and the August 29 letter to eachmaid. With regard to the latter, Adams mentioned astrike and possible picketing, and Noel responded, sayingthat, if the Union struck, that was when the fight wouldbegin. Apparently neither party expressed any change inits previous positions on any of the aforementionedissues. Thus, with respect to wages, Adams, for the firsttime, expressed his displeasure that Respondent unilater-ally granted a wage increase to the maids on May 24 andhe asked for Noel's response to the Union's new wageproposal of $3.30 per hour. Noel replied that he couldonly afford $3 per hour, that he wanted to give more,and that the maids should wait a while and they wouldget more. Noel said he would not give more until Adamscould prove that there was some reason for an immediateincrease. Adams replied that it would be nice if Noelshowed some movement, but Noel refused to increase hisoffer. Concerning union security, Noel raised but againquickly dropped the matter of the Union's majoritystatus. At that point, the meeting ended, and Adams saidthat "we'd take [Respondent's proposals] back to themaids to let them discuss and see what they wanted todo."Adams left the Union in October and, on a number ofoccasions thereafter, Lai telephoned but never couldreach Noel about further negotiations or possiblechanges in negotiating positions. According to Lai, "Hewas always unavailable or out of town so I would leavea message"; however, Noel never called back. Unable tospeak to Noel, on February 11, 1980, Lai wrote a letterto him, requesting a resumption in negotiations. Noel re-sponded by letter dated February 22, 1980, and, withoutexplanation, declined Lai's request for resumed negotia-tions.As to the course of negotiations, Adams denied thatthe parties had reached an impasse in negotiations onSeptember 4, stating that he told Noel that he wouldtake all his proposals back to the maids in order to ascer-tain what they desired to do. Moreover, Adams testifiedthat at no point during the negotiations did either Noelor Eckel refuse to bargain because the Union was eitherdefunct or in trusteeship. Further, while Noel did ques-tion the Union's majority status on several occasions,there is no evidence that Respondent ever refused to bar-gain because the Union no longer represented a majorityof the housekeeping and maintenance staff, or until theUnion reestablished its majority status, or because theproposed bargaining unit was inappropriate.Despite entering into negotiations in May and continu-ing through September, as a defense to its uncontrovert-ed refusal to bargain after September 4 Respondent of-fered evidence that, as of June, it possessed a good-faithdoubt as to the Union's continued majority status.9Thus,Vallee Jo Eckel testified that in June, two employeesspecifically voiced their displeasure with the Union toher. According to Eckel, maids Barbara Hurd and KathyWills came into her office in June. "Kathy was upset be-cause her insurance hadn't been paid by the union....and Barbara was upset that she didn't want to be in theunion, that again they weren't doing anything for her."Also, Eckel asserted that she received reports fromDorothy Forest, the housekeeping supervisor, about em-ployee unrest over the Union. Corroborating Eckel,Forest, upon being asked a leading question by counsel,testified that during July, August, and September she ob-served employees both for and against the Union-"They couldn't get along. They weren't happy ...andthey ...would kind of not speak to one another andnot really be kind to one another." However, she gaveno specific examples.Moreover, Respondent contends that, if the Union did,in fact, represent a majority of its housekeeping staff,said status was obtained through unlawful coercion andpromises of special treatment. Housekeeping SupervisorForest testified that she attended a union general mem-bership meeting at the end of May and that she recog-nized at least 11 of Respondent's maids at the meeting.According to Forest, at one point Union Trustee MarioVaccarino said "that we should all have to be in theunion or we could lose our jobs." Georgia Lai, who at-tended this meeting, specifically denied that Vaccarinomade such a statement. Between Lai and Forest, I creditthe denial of Lai inasmuch as I believe she was a morehonest and candid witness than Forest.Regarding the alleged promise of special treatment,both Lai and Adams testified during cross-examinationthat, commencing in late March, the Union offered aspecial reinstatement fee to all members who had beensuspended for becoming delinquent in dues payments.Some of Respondent's maids were included in this group,and the record discloses that at least two maids made therequisite payment, which equaled approximately one-halfthe normal reinstatement fee. Said fee, according to Laiand Adams, normally consisted of an amount equal tothe back dues plus the standard initiation fee. Finally,there is no evidence that said fee was offered to someand not to others.In addition to the foregoing, the General Counsel al-leges as violations of Section 8(a)(1) of the Act state-ments attributed to Eckel and Forest. As to Eckel, co-assistant housekeepers Root and Hiebert testified that, ona day in mid-July, they were folding laundry in the laun-dry and talking while doing so. Eckel entered the laun-dry and apparently after overhearing that they were9 Urging that it had "objective considerations" of the Union's loss ofmajority status, Respondent filed an RM petition with Region 19 on Sep-tember II.73 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe next negotiating session was held on August 6 atthe Pepsi Cola plant. The same parties were present, andit soon became apparent that the major areas of disagree-ment concerned union security, uniforms and a uniformallowance, the required number of rooms to be cleanedeach day, holidays, and wages. As to the number ofrooms, the disagreement was over the minimumamount-Adams wanted the number to be set at 12 per8-hour day, while Noel "was saying he wanted them tobe able to do more than that if they could, so [theUnion] made a proposal that he pay them extra ...ifthey did more than 12 each day." There was no agree-ment. Regarding wages, Noel reiterated that he couldnot afford more than $3 per hour but offered to givemeals to the maids for half price. Noel concluded bysaying he could probably give the maids more in thefuture, but he did not want such a promise in the con-tract. As before, Adams said he would take Respondent'soffer back to the maids.Adams and Noel scheduled another bargaining sessionfor August 16. On that date, Adams, Lai, and employeeMary Hillard met Eckel in the latter's office at the motorinn. Eckel explained that Noel could not be there thatday. While no bargaining occurred, Adams told Eckelthat the Union would reduce its wage demand by 15cents to $3.30 per hour for the second year of the con-tract. Eckel promised to give this information to Noel.The parties scheduled further negotiations for August23 at the Towne Plaza. Again, Adams and Lai arrivedand were informed by Eckel that only she was there torepresent Respondent. Adams asked where Noel was,and Eckel replied that he was not coming and that "thelast meeting you had with him was your last one. He justdoesn't plan to meet with you any more." Adams re-sponded that Noel had an obligation to bargain becausethere were still points of disagreement. When Eckelagain retorted that Noel would not meet again, Adamsreplied, "Well, in that case we might have to take someaction on that," and left the hotel.Apparently interpreting Adams' statement as a strikethreat, on August 29 Respondent included the followingletter and attachments with each maid's weekly pay-check. The letter was addressed individually to eachmaid by name and reads as follows:Our contract with the Union ended on May 1,1978-over a year ago. We met with the Unionmany times, but have been unable to reach anagreement.We believe that we are the only motel in YakimaCounty where the maids are represented by a union.The union is insisting upon some conditions, such asan unreasonable limit on the number of rooms,which we believe is unfair. We must remain com-petitive in our wages, benefits, and conditions withthe other motels.We have offered a complete contract to theunion, including a wage increase.The main dispute is that the union insists that weagree to a "union shop clause." That clause wouldrequire that we fire any maid who did not join theunion and pay fhe usual union initiation fee anddues. We have told the union that we will not firean employee just because she does not join theunion.We hope that the Union will accept our offermade in negotiations. We believe that our offer isfair.The Union has threatened to picket or attempt tocall our employees out on strike, within a few days.We hope that there will be no picketing or strike.If there is picketing or a strike we plan to contin-ue to operate as usual. Your job will be here. Youhave a legal right to work if you want to.If you fail to work we will hire a permanent re-placement. Even if the strike ends, you will be outof a job, but we will put your name on a list to fillany vacant jobs.If we are unable to reach a new contract withthe Union we will continue your wages, your pres-ent health and welfare, or a comparable plan, andother benefits as we have offered to the union foremployees who continue to work.Since we do not have a contract with the Unionwith a "union security clause" you are not requiredto pay dues to the Union to keep your job here. Ofcourse, you may pay union dues if you want to. Itis strictly up to you.If you are a member of the union and want towork during a strike or picketing, you could befined by the Union. If you want to work but toavoid a fine you could write a note to the Unionbefore you work during a strike, such as the noteattached to this letter.You should keep a carbon or photocopy of yournote, and be able to prove that the Union, secondfloor of the Miller Building, 203 East YakimaAvenue, got a copy before you work during a strikeor picketing. One way to do this is for two or moreemployees to go together to deliver the notes to theUnion.We are not asking you to resign from the Union.It is strictly up to you. We won't discriminateagainst members or non-members of the Union.Federal law gives you the right to work during astrike or picketing if you want to. Report anythreats to the motel or to the federal agency thatprotects your right to work, the National Labor Re-lations Board, 29th Floor Federal Building, Seattle,Washington 98174, phone (206)-442-4532.Again, we hope to reach an agreement with theUnion without any threats, picketing, or strike. Wewant our trained employees to continue to work.But we will be prepared for any trouble.As attachments to each letter, Respondent enclosed twoidentical samples of withdrawal of membership notices.This document reads as follows:To: Local 294, Hotel, Motel & Restaurant WorkersSecond Floor, Miller Building203 E. Yakima AvenueYakima, WA 9890174 TOWNE PLAZA HOTEL.speaking about the ongoing contract negotiations, ap-proached Root and Hiebert, saying that "she didn't wantus to talk anything about the union on company time."Both Root and Hiebert stated that no such prohibitionhad ever been in effect at the hotel. Eckel admitted thestatement; however, she testified that the maids were notworking at the time-just standing and talking. Eckelfurther attempted to justify her statement, averring thatunion matters at the time were seriously hurting the jobperformance of the maids. However, after much testimo-ny on this point, Eckel admitted that it was purely sup-position that union considerations caused the perform-ance problems and that these might have resulted from"lax work or thinking of something else." In any event, Icredit Root and Hiebert that they were, in fact, workingwhen Eckel prohibited them from speaking about theUnion on company time.Next, in uncontroverted testimony Hiebert stated that,a few days after receiving the August 29 letter from Re-spondent, Forest approached her in the laundry. Hiebertbegan the conversation by complaining about the letter.Forest replied, "Are the girls going to sign it and take itto the union office? Not too many are union, are they?"Hiebert replied that most of the maids supported theUnion and the conversation ended.Respondent's main defense to both of these incidents isthat, as co-assistant housekeepers, Root and Hiebert aresupervisors within the meaning of the Act. The recorddiscloses that both individuals spend the majority of theirtime acting as laundry maids but that, on a regular basis,each substitutes for Head Housekeeper Forest. It is onthese latter occasions, apparently, that Respondent as-serts they act as supervisors. Initially, when acting forForest, neither Root nor Hiebert has authority to hire,fire, grant time off, discipline, permit overtime, or to rec-ommend said actions. Moreover, according to Hiebert,even when acting for Forest, each spends approximately90 percent of her time working in the laundry. Therecord further discloses that what supervisory authorityeach exercises involves the assigning of work to theother maids. Thus, when substituting for Forest, Hiebertand Root are authorized to assign the daily work. In per-forming this function, they receive information from theoffice as to how many and which rooms require clean-ing. Root and Hiebert then assign the sections, beingcareful to assign each maid an equal number of rooms. Itappears that assigning sections is fairly routine. Thus,most maids regularly have their own sections of thehotel and, according to Hiebert, "We give them alwaystheir own section." Maids with low seniority do nothave assigned sections; however, certain areas of thehotel are always given to such maids and even these sec-tions are assigned on a seniority priority. In addition toassigning the work, Root and Hiebert may check to de-termine how the work is being done and they have au-thority to order work redone. Also, when in charge theyfill in a timesheet for each housekeeper, can change thenormal assignments when there are not enough rooms tobe cleaned in a particular section, and can request addi-tional help from the front office if necessary. Finally,both Root and Hiebert receive 15 cents more per hourthan the other maids.B. Analysis and Conclusions1. The alleged 8(a)(l) and (5) violationsThe complaint herein alleges that Respondent engagedin conduct violative of Section 8(a)(1) and (5) of the Actby unilaterally granting a pay raise to its housekeeperson or about March 24 and by failing and refusing to bar-gain with the Union after September 4. Counsel for theGeneral Counsel argues that at all times material hereinRespondent has been under a duty to bargain with theUnion as the representative of all Respondent's employ-ees in an appropriate unit consisting of the housekeepingand utility employees, that at all times material hereinthe Union has enjoyed a presumption of majority statusbased upon the most recent collective-bargaining agree-ment between the parties, and that no impasse in bargain-ing existed to privilege Roger Noel's refusal to bargainafter September 4. Contrary to the General Counsel, Re-spondent argues generally that it has never been lawfullyobligated to bargain with the Union after Roger Noel as-sumed operational control over Respondent and specifi-cally that the March 24 pay raise was based on a pastpractice of such raises and, in any event, the Unionwaived its right to demand bargaining over said raise andthat the parties had, indeed, bargained to impasse atwhich point Respondent concluded that further bargain-ing would be fruitless. As to its general obligation to bar-gain after the Noel family purchased the outstandingshares of stock in Respondent, counsel for Respondentargues that Roger Noel cannot be considered to be asuccessor employer, that Respondent was under no dutyto bargain with the Union as a defunct labor organiza-tion, that the bargaining unit set forth in the complaintconstitutes an inappropriate unit for bargaining, that Re-spondent has a good-faith doubt as to the Union's major-ity status, that the Union has coerced membership in itby threatening employees with termination if they didnot join, and that the Union has unlawfully inducedmembership by promising a "special reinstatement fee"to employees.It is uncontroverted that, when Roger Noel assumedownership and control over Respondent in March 1979,Respondent and the Union had established a longstand-ing 12-year collective-bargaining relationship. Counselfor the General Counsel argues that Noel was a succes-sor employer within the meaning of N.L.R.B. v. BurnsInternational Security Services, Inc., et al., 406 U.S. 272(1972), inasmuch as there was no hiatus in the operationof the Towne Plaza, as there was a complete carryoverof employees, and as the supervisory staff remained thesame; thus, Respondent remained under an obligation tobargain with the Union. Respondent denies that Noelwas a successor employer within the meaning of Burns.Both the arguments of counsel for the General Counseland Respondent have missed the point. This case in-volves the purchase of stock in a corporate entity whichcontinued to exist after the purchase, albeit under differ-ent management and without any hiatus in operations.Therefore, what is involved herein is "a stock transferrather than a successor relationship." TKB International75 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCorporation t/a Hendriks-Miller Typographic Company,240 NLRB 1082, 1083 (1979). As the Board explains:The concept of "successorship" ...contem-plates the substitution of one employer for another,where the predecessor employer either terminatesits existence or otherwise ceases to have any rela-tionship to the ongoing operations of the successoremployer. Once it has been found that this "break"between predecessor and successor has occurred,the Board and courts then look to other factors tosee how wide or narrow this disjunction is, and thusdetermine to what extent the obligations of thepredecessor devolve upon its successor.... "Thesefactors include whether there is a substantial con-tinuity in operations, location, work force, workingconditions, supervision" .... Having examinedthese factors, the Board then decides whether ornot the break ...can be bridged.The stock transfer differs significantly, in its gen-esis, from the successorship, for [it] involves nobreak or hiatus between two legal entities, but is,rather, the continuing existence of a legal entity,albeit under new ownership. [Id. at 1083, fn. 4.]In the aforementioned Decision, as herein involved, thestock transfer occurred during the period between theexpiration of a prior collective-bargaining agreement andthe Union's execution of a successor agreement with theemployer. The Board stated the employer's bargainingobligation as follows: "It is clear that ...such a re-spondent may not decline to recognize and bargain withthe union in the appropriate unit." Id. at 1085.Thus, Respondent's obligation to continue to recognizeand bargain with the Union after Roger Noel assumedcontrol thereof appears to rest on the appropriateness ofthe existing, recognized bargaining unit, which encom-passes Respondent's housekeeping and maintenance em-ployees; excluding guards, supervisors, and all other em-ployees. Counsel for Respondent contends that this unitis not appropriate for bargaining, that it is based on theextent of the Union's organizing and is, therefore, pre-cluded by Section 9(c)(5) of the Act, that such a unit isnot appropriate in the hotel industry in which overallunits are found appropriate when all employees share ap-proximately the same benefits, that, because the hoteland restaurant operations have been consolidated by Re-spondent, employees of the restaurant must be includedin any unit found appropriate, and that the unit mustconform to that which was certified by the Regional Di-rector in 1971. Contrary to Respondent, Board law isclear and unequivocal that it will not disturb a bargain-ing unit which is the product of a longstanding collec-tive-bargaining relationship unless such is clearly repug-nant to the purposes and policies of the Act. MarionPower Shovel Company, Inc., 230 NLRB 576, 579 (1977);Continental Can Company, 217 NLRB 316 (1975); Wil-liams Enterprises, Inc., 212 NLRB 880 (1974); Fraser &Johnston Company, 189 NLRB 142 (1971); The Great At-lantic & Pacific Tea Company, Inc., 153 NLRB 1549, 1550(1965). Herein, it was stipulated that, from 1972 through1978 in successive collective-bargaining agreements, Re-spondent and the Union treated the recognized unit asencompassing Respondent's housekeepers and mainte-nance employees. Moreover, the record establishes that,during the negotiations in 1979, it was Respondent'smanager, Vallee Jo Eckel, who demanded that the unitbe so limited, that during said negotiations, Respondentnever once objected to the scope of the unit, and that itwas not until the present litigation that Respondent firstquestioned whether the alleged bargaining unit was ap-propriate. Therefore, Respondent "is in a poor positionto dispute the appropriateness of' the recognized unit be-cause it accepted and, in fact, demanded said unit as abasis for negotiations. Fraser & Johnston Company, supra;International Telephone & Telegraph Corporation (ITTFederal Laboratories), 159 NLRB 1757 (1966), enfd. inpertinent part 382 F.2d 366 (3d Cir. 1967), cert. denied389 U.S. 1039 (1968). Finally, while Respondent arguesthat only an overall hotel unit would be appropriateherein, it is gainsaid that, while another unit may bemore appropriate, such does not make a longstanding,recognized, and contractual unit inappropriate nor repug-nant to the Act. Marion Power Shovel Company, supra. Accordingly, I find that the bargaining unit, as recog-nized in prior agreements between the parties, as de-manded by Respondent, and as alleged in the complaint,constitutes the appropriate unit for bargaining hereinwithin the meaning of Section 9(b) of the Act. MarionPower Shovel, supra.Notwithstanding the appropriate nature of the recog-nized bargaining unit represented by the Union, Re-spondent contends that, as of March 1979, the Union nolonger represented a majority of Respondent's house-keepers and maintenance employees and that, therefore,it was under no obligation to bargain with the Union. "Itis well settled that a union, whether certified or volun-tarily recognized, enjoys a presumption of majoritystatus after the expiration of its contract with an employ-er." Gregory's Inc., 242 NLRB 644, 647 (1979); Ref-ChemCompany, and El Paso Products Co., etc., 169 NLRB 376(1968). Said presumption, however, is a rebuttable oneand, in order to do so, an employer must establish that aunion, in fact, did not represent a majority or that, onthe basis of objective facts, it had a reasonable doubt asto the union's continuing majority status. Sahara-TahoeCorporation, d/b/a Sahara-Tahoe Hotel, 241 NLRB 106(1979). In urging the former, counsel for Respondent as-serts that the intervening year between the expiration ofthe last contract and the commencement of new negotia-tions negates the aforementioned presumption; that the'o In urging that in the hotel industry a unit limited to housekeepingemployees is inappropriate, Respondent cites West, Inc. d/b/a HolidayInn Southwest, 202 NLRB 781 (1973). Contrary to Respondent, in thehotel industry, the Board follows its normal practice of utilizing commu-nity of interests, standards to determine, on a case-by-case basis, whetherunits are appropriate. Dunfey Family Corporation d/b/a Sheraton MotorInn, 210 NLRB 790 (1974). Examining West, Inc., I note that the Boardfollowed this principle and did not establish a general rule that house-keeping units are per se inappropriate. Moreover, in West, Inc., the Boardemphasized the fact that employees-other than housekeepers-per-formed maid functions. Herein, there is no record evidence that employ-ees-other than housekeepers-perform maid functions. Finally, unlikeWest. Inc.. there exists herein a long bargaining history in a housekeepingand maintenance unit.76 TOWNE PLAZA HOTELGeneral Counsel offered no proof of actual majoritystatus, that any majority support was attained by either athreat of termination or by inducement of a "special initi-ation fee"; and that, although demanded by Respondentat negotiations, the Union failed to prove its majoritystatus.Analysis of the applicable law establishes that theburden is fully on Respondent to overcome or rebut thepresumption of majority status flowing from an expiredcollective-bargaining agreement. N.L.R.B. v. Top Manu-facturing Company, Inc., 594 F.2d 223, 224 (9th Cir.1979). Thus, contrary to Respondent, it was not neces-sary for either counsel for the General Counsel or theUnion ever to have proven actual majority support.Moreover, while Roger Noel did question the Union'smajority status at the July 16 bargaining session, theUnion accepted the challenge and proposed methods ofproof; however, Noel himself seemingly lost interest inthe matter and apparently accepted the Union's assur-ance of continued majority status. Further, Respondentcited no case support for its assertions that the presump-tion of majority status cannot survive a 1-year interval inbargaining or that no presumption exists unless the priorcontract contains a union-security clause. To the con-trary, the Board has held that the absence of a union-se-curity clause cannot be relied on to establish objectiveconsiderations to support a reasonable doubt as to major-ity status. Sparks Nugget, Inc. d/b/a John Ascuaga'sNugget, 230 NLRB 275 (1977); Wald Transfer & StorageCo. and Westheimer Transfer & Storage Co., Inc., 218NLRB 592 (1975).Next, regarding the Union's alleged threats and in-ducements, I have previously discredited the testimonyof Dorothy Forest that Union Trustee Vaccarino everthreatened to terminate employees if they did not jointhe Union. Regarding the inducement of a "special initi-ation fee," counsel for Respondent cites N.L.R.B. v.Savair Manufacturing Co., 414 U.S. 270 (1973), andN.L.R.B. v. Aladdin Hotel Corporation, d/b/a AladdinHotel, 584 F.2d 891 (9th Cir. 1978), as support for its ar-gument that the existence of the Union's aforementionedfee negates the showing of majority status already at-tained as a result of said fee. Respondent's argument iswithout merit. Thus, analyses of Savair and Aladdin Hotelestablish that said cases involve initial organizing cam-paigns where, of course, no presumption of majoritystatus exists; that in Savair, the Supreme Court held that,where authorization cards form the basis for an election,a union may not promise a waiver of an initiation fee tothose who sign before the election and withhold thewaiver from others; and that in Aladdin Hotel, the NinthCircuit held that Savair was equally applicable to dis-criminatory union promises of reduced fees. These casesare inapposite to the situation herein. Thus, we are notconcerned with an initial organizing campaign but ratherwith a presumption of majority status flowing from anexpired collective-bargaining agreement; there is no evi-dence that the Union's "special initiation fee" was discri-minatorily withheld from any union member; and saidfee was offered to all union members-not just to Re-spondent's employees. In these circumstances, I do notbelieve that Respondent has adduced sufficient evidenceto establish that the Union, in fact, ever lost its majoritystatus as representative of Respondent's housekeepingand maintenance employees.Finally, regarding its general duty to bargain with theUnion, Respondent contends that, inasmuch as duringthe period of its trusteeship the Union was a "defunct"labor organization, it was under no obligation to bargainwith the Union. Respondent's argument is without merit.Thus, while Thomas Adams did testify that, while undertrusteeship, the Union "was in pretty poor shape general-ly," there is no record evidence that such impaired theUnion's ability to represent its members. Rather, Adamstestified that the Union was, in fact, representing itsmembers while under trusteeship. Moreover, at all timesmaterial herein the Union has been ready and willing tonegotiate with Respondent on a new collective-bargain-ing agreement. As to when a union is not considered tobe defunct, the Board holds that "a recognized unionneed only show that it is willing and able to representthe covered employees at the time its status is called intoquestion." Pioneer Inn Associates, d/b/a Pioneer Inn andPioneer Inn Casino, 228 NLRB 1263, 1264 (1977). More-over, even a temporary impairment of function does notequate with defunctness. Bellwood General Hospital, Inc.,243 NLRB 88 (1979). Accordingly, I believe that, whenRoger Noel assumed control over Respondent, the latterwas under a continuing obligation to bargain with theUnion as the collective-bargaining representative of itshousekeeping and maintenance employees. Gregory's.Inc., supra; TKB International Corporation, supra.Notwithstanding its duty to bargain with the Union, itis uncontroverted that, on or about March 24, Respond-ent unilaterally, and without notice to the Union, gave apay raise to its hotel employees, including housekeepersand maintenance employees. Both the Board and thecourts agree that, after the expiration of a collective-bar-gaining agreement, an employer is under an obligation tobargain with an incumbent union before it may permissi-bly make any unilateral changes in those terms and con-ditions comprising mandatory bargaining subjects withinthe meaning of Section 8(d) of the Act-matters affect-ing employees' wages, hours, or working conditions.Guerdon Industries, Inc., Armor Mobile Homes Division,218 NLRB 658 (1958); Harold W. Hinson, d/b/a HenHouse Market No. 3 v. N.L.R.B., 428 F.2d 133, 137 (8thCir. 1970). Accordingly, counsel for the General Counselargues that the instant pay raise was violative of Section8(a)(1) and (5) of the Act. N.L.R.B. v. Benne Katz, etc.d/b/a Williamsburg Steel Products Co., 369 U.S. 736(1962). However, for the foregoing reasons, I agree withthe argument of Respondent that the Union, upon receiv-ing notice of the raise, did not act with due diligence andthereby waived its right to bargain over the pay raise.Thus, while Respondent did not notify the Union aboutthe raise, Adams admitted that the maids notified himimmediately of the fact. However, according to Adams,he chose not to raise the matter, fearing that Respondentwould rescind the raise. Thereafter, not until September4 did Adams raise the issue with Respondent-despitethe fact that wages were a major issue throughout thenegotiations-and, even on that occasion, Adams merely77 DECISIONS OF NATIONAL LABOR RELATIONS BOARDprotested the raise and did not demand bargaining. Re-spondent cites Clarkwood Corporation, 233 NLRB 1172,as support for its position. Therein, the employer com-mitted an obvious unilateral change in employee workingconditions but failed to notify the union. Instead, em-ployees notified union officials of the implementation andthey, in turn, protested to the employer but did notdemand bargaining. The Board dismissed an 8(a)(1) and(5) allegation, holding that "a union which receivestimely notice of a change in conditions of employmentmust take advantage of that notice if it is to preserve itsbargaining rights and not be content in merely protest-ing. .... Such lack of diligence by a union amounts to awaiver of its right to bargain .. .." Clarkwood Corpora-tion, supra. I believe the same considerations are applica-ble herein. Thus, apparently for tactical purposes, theUnion never demanded bargaining over the pay raiseitself while engaging in bargaining over the issue ofwages. In such circumstances, the Union must be held tohave waived its right to bargain over the pay raise and 1shall recommend dismissal of this allegation of the com-plaint. Clarkwood Corporation, supra.However, the timing of the pay raise and the mannerin which it was given to the employees convince me thatthe pay raise was designed to denigrate the Union in theeyes of the employees and to induce them to refrainfrom supporting the Union-in violation of Section8(a)(1) of the Act. Thus, on May 1 when initially re-quested by the Union to commence negotiations, RogerNoel retorted that he did not want a union or to meetwith it. Further, before formal bargaining began on May7, Noel complained that he did not appreciate bargainingwith the Union and that he wished he did not have to doso. Finally, on May 24, shortly after receiving theUnion's wage demands and without submitting any coun-terproposal, Respondent gave its employees a wage in-crease, telling employees that the raise came from Noeland not from the Union. In these circumstances, especial-ly noting that Respondent offered no justification for thetiming of the raise or the raise itself, I believe the infer-ence is warranted that the raise was calculated by Re-spondent to denigrate the Union in the eyes of the em-ployees and to induce them to lessen their support forthe Union-in violation of Section 8(a)(l) of the Act.Harvey's Wagon Wheel, Inc., d/b/a Harvey's Resort Hotel& Harvey's Inn, 236 NLRB 1670 (1978); Nevada Lodge,227 NLRB 368 (1976). Finally, Eckel's aforementionedcomments concerning the origin of the pay raise, in con-junction with the raise itself, are likewise violative ofSection 8(a)(1) of the Act. Daisy's Original's, Inc., ofMiami, 187 NLRB 251, 255-256 (1970).Regarding the allegation that Respondent has failedand refused to bargain with the Union after September 4in violation of Section 8(a)(l) and (5) of the Act, it is un-controverted that, subsequent to that date, Union OfficialLai unsuccessfully attempted several times to reachRoger Noel by telephone; that on February 11 Lai wroteto Noel, requesting negotiations; and that on February22, without stating a reason, Noel declined Lai's requestfor further bargaining, Respondent raises two defenses tothis allegation of the complaint-that the negotiationshad reached an impasse and that its refusal to bargainwas predicated upon a good-faith doubt of the Union'scontinued majority status. As to Respondent's impassedefense, the Board has long held that, once a genuine im-passe in negotiations is reached, the duty to bargain be-comes dormant until changes in circumstances indicatethat an agreement may be possible. Providence MedicalCenter, 243 NLRB 714 (1979); Hi-Way Billboards, Inc.,206 NLRB 22, 23 (1973). The Board has defined impasseas being "synonymous with a deadlock: the parties havediscussed a subject or subjects ... [and] neither party iswilling to move from its respective position." Hi-WayBillboards, supra at 23. The bargaining history, the goodfaith of the parties during negotiations, the length of saidnegotiations, the relative importance of the issue orissues, and the contemporaneous understanding of theparties as to the state of negotiations are all factors to beconsidered in determining whether a "genuine impasse"exists. Taft Broadcasting Co., WDAF-AM-FM TV, 163NLRB 475 (1967), enfd. 395 F.2d 622 (D.C. Cir. 1968).However, as stated by the Board, "Until the collective-bargaining process has been exhausted, no impasse canoccur." Excavation-Construction, Inc., 248 NLRB 649,650 (1980).Clearly, if a "genuine impasse" in negotiations existedherein, it resulted from the September 4 bargaining ses-sion at which Respondent rejected the Union's positionson union security, wages, the number of rooms to becleaned during the workday, and other issues. Respond-ent argues that impasse resulted inasmuch as, since thatdate, the Union had not notified Respondent of anychange in its bargaining position and as the Union hadthreatened to strike at that and at the previous meeting. Ido not agree. Thus, the record discloses no evidencewarranting Respondent to assume that further bargainingafter September 4 would have been futile. There is noevidence that the Union ever indicated its unwillingnessto make concessions on wages or any other issue or thatthe Union ever stated that its September 4 proposals con-stituted a final offer. Indeed, just 2 weeks before, theUnion had significantly reduced its wage demand and, atthe September 4 meeting, Adams specifically advisedNoel that he would again place Respondent's proposalsbefore the employees. Moreover, I have grave doubts re-garding Noel's good faith during the negotiations, for therecord establishes that I week after the Union reducedits wage demand, on August 23 Eckel informed theunion negotiators that Noel did not plan to meet withthem again and that Noel himself told Adams at an earli-er meeting that he wished he did not have to engage inbargaining. Finally, it is the epitome of irony that Re-spondent bases its impasse argument on the Union's fail-ure to notify Noel of any change in its bargaining posi-tion when Noel refused to return Lai's telephone callssubsequent to September 4. In sum, having never fullytested the finality of the Union's bargaining position, Re-spondent is in a poor position to argue that further nego-tiations would have been futile. Accordingly, I do notbelieve a bargaining impasse resulted herein after Sep-tember 4 and I reject Respondent's defense in thisregard. Inta-Roto, Incorporated, 252 NLRB 764 (1980);Excavation-Construction, Inc., supra at 650; Yama Wood-78 TOWNE PLAZA HOTELcraft, Inc., d/b/a Cal-Pacific Furniture Mfg. Co., 228NLRB 1337, 1341 (1977), reversed 580 F.2d 942 (9th Cir.1978).t 1Respondent's other defense for its refusal to bargainconcerns its alleged good-faith doubt of the Union's con-tinued majority status. The bases for this assertion arethe filing of an RM petition by Respondent on Septem-ber 11 with Region 19, the statements of employeesHurd and Wills to Eckel in June, and the vague testimo-ny of Forest concerning disruption among the employ-ees, which was attributed to the Union. Initially, it isgainsaid that the filing of an RM petition "is irrelevant tothe question as to whether the Union had a majority ...for ...filing an RM petition is no more than a self-serv-ing assertion and has no evidentiary value." Gregory'sInc., supra, 242 NLRB at 647; Cavalier Division of See-burg Corporation and Cavalier Corporation, 192 NLRB290, 291 (1971), enfd. on this point 476 F.2d 868 (D.C.Cir. 1973). Further, analysis of the record discloses thatonly two named employees were presented as havingvoiced dissatisfaction with the Union and that said dissat-isfaction apparently concerned complaints of less thanadequate service from the Union. In N.L.R.B. v. TopManufacturing Company. Inc.. supra, the Ninth Circuitfound insufficient evidence to support a reasonable doubtof majority status when the evidence consisted of fiveemployees, out of a 20-employee complement, expressingdissatisfaction with a union and of employee complaintswhich, the court found, "were more in the nature ofgrousing than a clear indication that the complainants nolonger wished union representation." Supra at 225.Respondent relies on Southern Wipers, Inc., 192 NLRB816 (1971), and Lloyd McKee Motors, Inc., 170 NLRB1278 (1968), as support for its good-faith doubt defense.However, these cases are clearly distinguishable. Thus, inboth cases, the Board placed great emphasis on substan-tial employee turnover, a factor completely lackingherein. In Southern Wipers, the Board also emphasizedthe inactivity of the union and its possible abandonmentof the employees. Herein, of course, the Union was en-gaged in extensive negotiations with Respondent at thetime the latter's good-faith doubt allegedly existed. Final-ly, in Lloyd McKee Motors, Inc., the Board relied on su-pervisory reports of the union's lost majority status.Herein, the reports of Forest were vague at best, hadnothing to do with the Union's majority status, and, infact, indicated support for the Union. In sum, I do notbelieve that Respondent has adduced sufficient evidenceto support a good-faith doubt of the Union's continuedmajority status and I conclude that, by admittingly fail-ing and refusing to bargain with the Union after Septem-ber 4, Respondent engaged in conduct violative of Sec-tion 8(a)(1) and (5) of the Act. Excavation-Construction,Inc., supra; N.L.R.B. v. Top Manufacturing Company,Inc., supra.it In Yama Woodcraft, the Ninth Circuit. contrary to the Board, foundthat the parties therein had reached impasse on economic matters. How-ever, said conclusion was based on the court's belief that the Board hadalso so concluded (580 F.2d at 943). Analysis of the Board's Decision dis-closes no such finding. Indeed, the Board specifically found that no im-passe was reached on economic items. In any event. I am hound by thedecision of the Board therein.2. The alleged 8(a)(l) violationsThe complaint alleges that Respondent violated Sec-tion 8(a)(1) of the Act by attempting to solicit employeesto withdraw from the Union. The record establishes thatthe basis for this allegation is the August 29 letter to em-ployees from Respondent, which letter, with attach-ments, was enclosed with their paychecks that day. Es-sentially, the letter states Respondent's version of the ne-gotiations to date, states Respondent's view that Adamshad threatened to strike and informs employees of Re-spondent's right to replace strikers, states that employeesmay lawfully be fined for working during the strike, andinforms employees of their right to withdraw from theUnion and how to do so. The attachments are suggestedwithdrawal forms. There is no evidence that any supervi-sors spoke to employees about the meaning of the letter,nor is there record evidence that any employees with-drew from the Union as a result of the letter or that Re-spondent offered any aid in doing so. Counsel for theGeneral Counsel argues that the letter is unlawful be-cause it contained specific instructions regarding with-drawing from the Union with accompanying withdrawalrequest forms and because the letter contained misstate-ments as to the state of contract negotiations. Contraryto the General Counsel, Respondent contends that thecontents of the letter are privileged by Section 8(c) ofthe Act.The Board has had opportunity to deal with letterssuch as involved herein, and employer comments to thesame effect. Extensive and careful analysis of theseBoard Decisions establishes that the basic question to beresolved is whether the employees' free will has been im-paired in the matter of resignation from the Union. Nord-strom, Inc., 229 NLRB 601, 605 (1977). Thus, the Boardhas found employee freedom of choice impaired wherethe employer, by its offered aid, interjects itself into thewithdrawal process to the extent of taking command ofthe situation or where there are threats of reprisals orpromises of benefits, by the employer, directly linked toemployee action or inaction. Emerson Suder and DavidSuder d/b/a Suder Beverage Distributors, 240 NLRB 63(1979); Smith's Complete Market of Tulare County, Inc.,d/b/a Smith's Complete Market, 237 NLRB 1424 (1978);Maintenance Contractors of King County and its affiliatedMembers, etc., 228 NLRB 1182 (1977); Flite Chief Inc.,etc., 220 NLRB 1112 (1975). However, "Absent someevidence that union resignation was a company-imposedcondition for returning to work ...and absent any evi-dence that the Company did more than furnish employ-ees with resignation language ..." the Board does notfind such letters to be violative of Section 8(a)(1) of theAct. Mosher Steel Company, 220 NLRB 336, 337 (1975).Moreover, while the statements regarding the state of ne-gotiations may not have been accurate, I have found noBoard authority-nor has counsel for the General Coun-sel cited any-finding such letters unlawful on suchgrounds. In this regard, the record establishes that unionofficials regularly met with employees to explain con-tract proposals. Therefore, employees had adequate re-sources with which to evaluate the validity of the letter.Accordingly, because there is no evidence that employee79 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfreedom of choice was hampered by receipt of Respond-ent's August 29 letter, I shall recommend that this por-tion of the complaint be dismissed. Nordstrom, Inc.,supra,; Mosher Steel Company, supra.It is next alleged that Hotel Manager Eckel's statementto co-assistant housekeepers Root and Hiebert, whilethey were working, that they could no longer discuss theUnion while on company time was violative of Section8(a)(1) of the Act. Eckel admitted the statement, andcounsel for the General Counsel argues that such a banis overly broad when not restricted to worktime onlyand that, in the instant circumstances, when no suchprior ban on discussion of outside activities existed,Eckel's statement directly coerced and restrained em-ployees in the exercise of their Section 7 rights. As aninitial defense, relying on the Board's Decision in Stone& Webster Engineering Corporation, 220 NLRB 905(1975), Respondent argues that Eckel's statement wasbased on business considerations inasmuch as Root andHiebert appeared to be talking and not working and asboth Eckel and Forest had observed poor work resultingfrom employee dissension and concern over the Union.However, I have previously credited Root and Hiebertthat they were, in fact, working while they talked andEckel herself admitted that she was not sure why workperformance had decreased. Accordingly, I find this de-fense to be without merit.Respondent's main defense is that both Root and Hie-bert are supervisors within the meaning of Section 2(11)of the Act inasmuch as they regularly substitute forHousekeeping Supervisor Forest and exercise supervi-sory authority and that, as such, Eckel could not haveviolated Section 8(a)(1) of the Act when speaking tofellow supervisors. At the outset, "mere substitution for asupervisor without the exercise of supervisory authoritydoes not confer supervisory status." Fred Rogers Compa-ny, 226 NLRB 1160, 1161 (1976); American Pistachio Cor-poration, 249 NLRB 1193 (1980). Herein, while having atitle and earning 15 cents per hour more than the othermaids, Root and Hiebert cannot hire, fire, grant time off,discipline, permit overtime, or effectively recommendsuch actions and, even when substituting for Forest,spend most of their time working as laundry maids.Their only exercise of authority, which arguably mightconfer supervisory status on them, is the assigning ofwork when substituting for Forest. However, the recorddiscloses that such is essentially routine, with maidsbeing assigned to their normal sections and other, unas-signed sections given out in order of seniority. B-PCustom Building Products, Inc.; and Thomas R. PeckMfg., 251 NLRB 1337 (1980); Edgar L. Landen t/a SpeedMail Service, 251 NLRB 476 (1980); Misericordia HospitalMedical Center, 246 NLRB 351 (1979). Moreover, thefacts that Root and Hiebert earn a higher hourly rateand sign time and attendance forms, and may tell othermaids they are not doing the work correctly do not,without more, establish supervisory status. Fisher Foods,Inc., 245 NLRB 685 (1979); Fred Rogers Company, supra.Accordingly, I believe that what authority Root andHiebert exercise is essentially routine and that their sub-stituting for Forest did not carry with it delegation ofgenuine authority and I find them to be employees.American Pistachio Corporation, supra. Therefore, I findthat Eckel's statement to them was violative of Section8(a)(1) of the Act. Seligman & Associates, Inc., and itsWholly owned Division, Scott Management Company, 240NLRB 110, 117 (1979); East Side Sanitation Service, Inc.,234 NLRB 1099 (1978); D.R.C., Incorporated, 233 NLRB1409 (1977).Finally, the complaint alleges that Respondent violatedSection 8(a)(1) of the Act by unlawfully interrogatingHiebert. The record discloses-and it is uncontrovert-ed-that shortly after receiving the aforementionedAugust 29 letter, Hiebert spoke to Dorothy Forest in thelaundry and, during the course of their conversation, thelatter asked Hiebert and about employee support for theUnion and which "girls" would sign the withdrawal re-quests. Respondent's sole defense is that Hiebert is a su-pervisor within the meaning of the Act. However, as Ihave found her to be an employee, and as I do not be-lieve that Forest's questions could have served any legiti-mate purpose, I find the aforementioned interrogation tobe violative of Section 8(a)(1) of the Act. Ace Manufac-turing Co., Inc. Division of A-T-O, Inc., 235 NLRB 1023(1978); American Commercial Bank, 226 NLRB 1130(1976).THE REMEDYHaving found that Respondent has engaged in, and isengaging in, unfair labor practices within the meaning ofSection 8(a)(1) and (5) of the Act, I shall recommendthat it be ordered to cease and desist therefrom and takecertain affirmative action designed to effectuate the poli-cies of the Act. Having found that Respondent has failedand refused to bargain in good faith with the Union asthe exclusive representative of employees in the appro-priate unit described herein, it will be recommended thatRespondent bargain collectively, upon request, with theUnion as the exclusive representative of the employees inthe appropriate unit and, if an understanding is reached,embody such understanding in a signed agreement. Final-ly, while I have found the granting of the March 24,1979, pay raise to be violative of Section 8(a)(1) of theAct, nothing herein should be construed as necessitatingthe revocation of said pay raise.CONCLUSIONS OF LAW1. Morco, Inc. d/b/a Towne Plaza Hotel, Respondent,is an employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2. Hotel, Motel and Restaurant Employees Union,Local No. 294, AFL-CIO, herein called the Union, is alabor organization within the meaning of Section 2(5) ofthe Act.3. All housekeeping and maintenance employees em-ployed by Respondent; excluding guards, supervisors,and all other employees, constitute a unit appropriate forpurposes of collective bargaining within the meaning ofSection 9(b) of the Act.4. Since 1967, the Union has been, and is now, the ex-clusive representative of all employees in the aforesaidbargaining unit for the purposes of collective bargainingwithin the meaning of Section 9(a) of the Act.80 TOWNE PLAZA HOTEL5. By granting a pay increase to employees in order todenigrate the Union in the eyes of the employees and toinduce them to forego support of the Union, Respondenthas engaged in unfair labor practices within the meaningof Section 8(a)(1) of the Act.6. By informing employees that a pay raise came fromit and not from the Union, Respondent has engaged inunfair labor practices within the meaning of Section8(a)(1) of the Act.7. By announcing a rule prohibiting employees fromdiscussing union affairs during company time, Respond-ent has engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act.8. By interrogating employees as to her union member-ship and the union membership of her fellow employees,Respondent has engaged in unfair labor practices withinthe meaning of Section 8(a)(l) of the Act.9. By failing and refusing to bargain with the Union,Respondent has engaged in unfair labor practices withinthe meaning of Section 8(a)(1) and (5) of the Act.10. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.I1. Unless specifically found herein, Respondent en-gaged in no other unfair labor practices.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER 2The Respondent, Morco, Inc. d/b/a Towne PlazaHotel, Yakima, Washington, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively in good faith withHotel, Motel and Restaurant Employees Union, LocalNo. 294, AFL-CIO, as the exclusive representative of itsemployees in the following appropriate unit:All housekeeping and maintenance employees em-ployed by Respondent; excluding guards, supervi-sors, and all other employees.12 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(b) Granting pay raises to employees in order to deni-grate the Union in the eyes of the employees and toinduce them to forego their support of the Union.(c) Informing employees that pay raises come fromRespondent and not from the Union.(d) Announcing to employees a rule prohibiting themfrom discussing union affairs during company time.(e) Interrogating employees as to their union member-ship and the union membership of their fellow employ-ees.(f) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed in Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Upon request, bargain collectively with the Unionas the exclusive representative of all employees in theabove appropriate unit with respect to rates of pay,wages, hours of employment, and other terms and condi-tions of employment and, if an agreement is reached,embody such understanding in a signed agreement.(b) Post at its Yakima, Washington, facility copies ofthe attached notice marked "Appendix."t3 Copies of saidnotice, on forms provided by the Regional Director forRegion 19, after being duly signed by Respondent repre-sentative, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dis-missed insofar as it alleges that Respondent violated Sec-tion 8(a)(1) and (5) of the Act by unilaterally granting apay raise to employees and Section 8(a)(l) of the Act byinducing employees to withdraw from the Union.3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."81